EXHIBIT STATE OF NEVADA OFFICE OF THE SECRETARY OF STATE ROSS MILLER Secretary of State SCOTT W. ANDERSON Demay Secretary for Commercial Recordings Certified Copy April 23, 2008 Job Number:C20080423-1392 Reference Number: Expedite: Through Date: The undersigned filing officer hereby certifies that the attached copies are true and exact copies of all requested statements and related subsequent documentation filed with the Secretary of State's Office, Commercial Recordings Division listed on the attached report. Document Number(s) Description Number of Pages 20080279167-72 Stock Split 1 Pages/1 Copies Respectfully, /s/ Ross Miller ROSS MILLER Secretary of State /s/ Certification Clerk Commercial Recording Division 202 N.
